ITEMID: 001-96225
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF GIMADULINA v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial;Violation of Article 13 - Right to an effective remedy;Violation of Article 1 of Protocol No. 1 - Protection of property
JUDGES: Isabelle Berro-Lefèvre;Karel Jungwiert;Mykhaylo Buromenskiy;Peer Lorenzen;Rait Maruste;Renate Jaeger;Zdravka Kalaydjieva
TEXT: 5. On various dates each of the applicants received one or more final decisions awarding payments by companies (see appendix for details) in which the State holds at least 25% of the share capital, and instituted enforcement proceedings to collect the payments.
6. After those decisions had become final, insolvency or liquidation proceedings against the debtors were initiated. The State Bailiffs' Service then terminated the enforcement proceedings against them and transferred the applicants' writs of enforcement to the relevant liquidation commissions for further processing. Some of the debtors were finally liquidated.
7. In view of the lengthy non-enforcement of the decisions in their favour, some of the applicants (Mrs Gimadulina, Mr Konyayev and Mr Dankov) unsuccessfully sued the State Bailiff's Service for damages. The other applicants complained to various State authorities, also to no avail.
8. Most of the decisions in the applicants' favour were enforced (see appendix for details).
9. The relevant domestic law is set out in the judgment of 27 July 2004 in the case of Romashov v. Ukraine (no. 67534/01, §§ 16-19).
VIOLATED_ARTICLES: 13
6
P1
VIOLATED_PARAGRAPHS: P1-1
